Jackson, Judge,
dissenting.
The facts and authorities on which my opinion of this case is based are sufficiently set out in the head-notes furnished the reporter. I will merely add that the degree of the drunkenness to render the accused guilty of conduct unbecoming the character of an upright magistrate, is a question for the jury, under the charge of the court, and they having found the defendant guilty, I do not think that their finding should be disturbed. They will not be apt to convict a man of this offense unless he was so obnoxious to the charge of drunkenness in the performance of judicial duty, as to become a kind of public nuisance, altogether necessary, for public decency and good morals, as well as the preservation of the purity of the ermine, to be abated. If, with all the advantage of reasonable doubts in his behalf and sympathy for this sin “which doth so easily beset” some men, the defendant was found guilty by a jury of 1ns own vicinage and selection, we may feel well assured that the disease of his excessive drinking Avas of a very incurable and chronic type, arid needed a strong remedy. It has been applied; and while it may not cure him of the disease, I think, to prevent the contagion from spreading, it should kill his official life and bury the corpse out of the sight of the people. Therefore, I think, as the law authorized the finding and the trial Avas fair, the judgment should be affirmed.